NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 08 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30358

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00344-RAJ-1

  v.
                                                 MEMORANDUM*
ROMAN ROSAS-MARTINEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                     Argued and Submitted December 2, 2013
                              Seattle, Washington

Before: TALLMAN and BEA, Circuit Judges, and MURPHY, District Judge.**

       Roman Rosas-Martinez appeals his convictions for conspiracy to distribute

methamphetamine, possession of methamphetamine with intent to distribute, and

possession of a firearm in furtherance of drug trafficking. We affirm.


       *
             This disposition is not appropriate for publication and is not precedent
       except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Stephen Joseph Murphy, III, United States District
       Judge for the Eastern District of Michigan, sitting by designation.
1.    A district court is required to conduct an in camera examination of

documents for exculpatory material only if a defendant can make some showing

that such material will be found. United States v. Henke, 222 F.3d 633, 642-43

(9th Cir. 2000). Here, Rosas-Martinez put forth no evidence or showing that an

examination of the file would have revealed exculpatory or impeachment material.

The district court accordingly had no duty to examine the file, and did not err in

declining to do so.

2.    The government sought to introduce several recordings of conversations

between Rosas-Martinez and the confidential informant, made in the Spanish

language. Before trial, the district court admitted the recordings, the full translated

transcripts, and abbreviated translated transcripts. The abbreviated transcripts were

read to the jury during the trial. During deliberations, the jury requested the full

transcript for recording 27; the district court declined over Rosas-Martinez's

objections, and read back only the abbreviated transcript for that recording that had

been originally read during the trial.

      The district court erred by not providing a read back of the full transcript.

As the district court initially admitted the full recording and the full transcript into

evidence, it was an abuse of discretion not to provide the transcript to the jury upon

its request. See generally United States v. De Rodriguez, 508 F.2d 411, 412 (9th


                                            2
Cir. 1974); cf. United States v. Franco, 136 F.3d 622, 628 (9th Cir. 1998)

(discussing translated transcripts of foreign language conversations). But an

examination of the full transcript shows that it is frequently inculpatory, portraying

Rosas-Martinez as the driving force behind the proposed methamphetamine deal.

Its admission would not have materially affected the verdict, see generally United

States v. Seschillie, 310 F.3d 1208, 1214 (9th Cir. 2002) (standard for harmless

error), and therefore, the error was harmless.

3.    Voir dire limitations are reversible error only if "the procedure used for

testing does not create any reasonable assurances that prejudice would be

discovered if present." United States v. Patterson, 648 F.2d 625, 630 (9th Cir.

1981). Here, Rosas-Martinez's counsel failed to use the full twenty minutes

initially allotted, and did not request additional time. Additionally, a post-trial

examination of the jury foreman revealed he was unaware of his daughter’s

personal connection with an Assistant U.S. Attorney until after the trial. Rosas-

Martinez cannot show he could have discovered the connection during voir dire

even with additional time, or that he was prejudiced.

4.    The district court did not err in admitting a police detective as an expert

witness who testified to a nexus between drug trafficking and the carrying of

firearms. See United States v. Freeman, 498 F.3d 893, 906 (9th Cir. 2007) (law


                                           3
enforcement officers permitted to testify as expert witnesses). An examination of

the detective's testimony reveals he did not exceed the permissible bounds of an

expert witness, nor made any impermissible inferences or invade the fact-finding

province of the jury. See, e.g., United States v. Anchrum, 590 F.3d 795, 804 (9th

Cir. 2009).

5.    The district court admitted evidence that Rosas-Martinez had sold a shotgun

to the confidential informant during one of their initial meetings. The evidence of

the shotgun sale was a necessary prerequisite for the jury to understand the

evolving business relationship between Rosas-Martinez and the confidential

informant, see e.g., United States v. Williams, 989 F.2d 1061, 1070 (9th Cir. 1993),

and therefore necessary "to permit the prosecutor to offer a coherent and

comprehensible story regarding the commission of the crime." United States v.

Beckman, 298 F.3d 788, 794 (9th Cir. 2002). The district court accordingly did not

abuse its discretion in admitting the evidence as "inextricably intertwined."

6.    The "open door" doctrine is limited to admitting past hearsay documents or

statements that "clarify or provide context to the inconsistent statements, such that

they become relevant and thus admissible for a purpose other than to prove the

truth of the matters asserted therein." United States v. Collicott, 92 F.3d 973, 981

(9th Cir. 1996). After examining the record, it is clear that Rosas' response was not


                                          4
taken out of context, and admission of the document would only have improperly

bolstered Rosas' previous testimony. Accordingly, there were no grounds under

the "open door" doctrine to admit the document, and the district court did not err in

refusing to do so. Moreover, Rosas-Martinez cannot show that the admission of

statements from the document would have affected the verdict in light of the

overwhelming physical and testimonial evidence of his guilt. Any error would

have been harmless.

      AFFIRMED.




                                          5